Citation Nr: 0629823	
Decision Date: 09/20/06    Archive Date: 09/26/06

DOCKET NO.  04-16 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for the regular aid and attendance (A&A) of another 
person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1994 to April 1996.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2003 
rating decision by the Chicago, Illinois VA Regional Office 
(RO). 

In July 2005, the veteran testified at a Travel Board hearing 
before the undersigned.  Unfortunately, the tape of the 
hearing was either inaudible or destroyed, and thus a 
transcription could not be made.  In an August 2005 letter 
from the Board, the veteran was notified that a transcription 
of the July 2005 hearing could not be made, and he was 
offered the opportunity to appear for another hearing.  In 
September 2005 he responded that he wished to attend another 
hearing.  The veteran was scheduled for another Travel Board 
hearing in May 2006; however, he failed to report for this 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  In this regard, the Board is of the 
opinion that further development of the record is required to 
comply with VA's duties to notify and to assist the veteran 
in the development of the facts pertinent to his SMC claim.

With regard to VA's duty to notify, the Board notes that 
there is nothing in the record that satisfies the 
notification requirements of the VCAA and the implementing 
regulations.  A June 2003 letter is inadequate because it 
informs the veteran of the evidence that is necessary to 
support a claim for increased rating and provides incorrect 
and incomplete information on the evidence that is necessary 
to support a claim for increased benefits based on the need 
for A&A.

With regard to VA's duty to assist, at his July 2005 travel 
Board hearing the veteran submitted a waiver for treatment 
records from the Jesse Brown VA Medical Center (VAMC) in 
Chicago, Illinois from February 2004 to the present.  
Apparently he wished that such records be considered in 
conjunction with his appeal.  Such records are constructively 
of record.  While the RO had previously sought records from 
the Chicago VAMC, there is no indication in the claims of a 
request for the VA treatment records encompassed by the 
waiver.

Finally, as noted above, the veteran was scheduled for a 
Travel Board hearing in May 2006; however, he failed to 
report for this hearing.  In June 2006, the Board received a 
letter from the veteran, wherein he explained that he missed 
the May 2006 Travel Board hearing because he was ill.  He 
also indicated that he called the RO in February 2006 and was 
told that his hearing would be in May 2007.  As this case is 
being remanded, the Board finds that the RO should attempt to 
verify the veteran's reported February 2006 contact.  If this 
contact can be verified, and if the veteran still desires a 
hearing, it would be good cause to reschedule the veteran for 
a Travel Board hearing, if he so desires. 

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of 
entitlement to SMC based on the need for 
A&A, the RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO should then secure for the 
record all outstanding records of 
pertinent medical treatment, to include 
all Jesse Brown VAMC records from 
February 2004 to the present.  If such 
records are unavailable, it should be so 
documented in the claims file, and the 
veteran and his representative so 
advised.

3.  The RO should also undertake any 
further development found warranted (to 
include obtaining an examination and 
medical opinion if suggested necessary by 
any additional medical evidence 
received).

4.  The RO should attempt to verify the 
veteran's reported February 2006 call to 
the RO regarding his Travel Board hearing 
request.  If the February 2006 contact is 
verified, and if he still desires a 
hearing, the veteran should be 
rescheduled for a Travel Board hearing.  
The case should then be further processed 
in accordance with established appellate 
procedures.

5.  If no further hearing is scheduled, 
the RO should review the claim.  If it 
remains denied, the veteran and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



